Citation Nr: 1300348	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  08-12 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for systemic lupus erythematosus, including lupus nephritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1980 to July 1984 and with additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) to pertinently include a period of ACDUTRA from October 5, 1989, to December 8, 1989. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which reopened the Veteran's claim of entitlement to service connection for lupus erythematosus, including lupus nephritis but denied the claim on the merits.  

In January 2009, the Veteran testified at the RO before a Decision Review Officer, and a transcript of that hearing has been associated with his claims file.

In February 2012, the Board determined that the finality of previous decision denying the claim was vitiated by the association of additional, pertinent service department records, and that the claim must be reconsidered on the merits.  The Board remanded the claim for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In February 2012, the Board directed the AMC to obtain any additional service treatment records during the periods of service from October to December 1989 and August to September 1990.  The AMC, however, did not request any such records.  Therefore, the AMC did not fully comply with the directives of the February 2012 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The service department indicated that the Veteran was in the Army Reserve service until June 4, 1990.  An Army Reserve document shows that the appellant was relieved from his unit for being an unsatisfactory participant and assigned to the Commander, ARPERCEN Control Group (Reinforcement) effective June 4, 1990.  The claimant, however, has submitted pay stubs dated in 1991 showing that he was still being paid by the U.S. Army.  In light of the above, the AMC should obtain the Veteran's service personnel records. 

VA treatment records from the Indianapolis VA Medical Center dated in 1990 submitted by the Veteran indicate that as of August 31, 1990, the assessment was rule out systemic lupus erythematosus, and that the disorder was officially diagnosed in September 1990.  More importantly, these records suggest that his symptomatology began before he was officially diagnosed with the disorder in September 1990.  These treatment records also reflect that he was treated in April and June 1990 at Indiana University Health Methodist Hospital in Indianapolis, Indiana.  The AMC should ask the Veteran to identify all sources of treatment for suspected lupus from December 1989 to December 1990 and obtain all identified records, to include all records from the Indianapolis VA Medical Center and Indiana University Health Methodist Hospital from December 1989 to December 1990.

In light of the possibility that additional medical records will be obtained, an addendum to the February 2012 VA examination will be necessary.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all sources of treatment for suspected lupus from December 1989 to December 1990.  Thereafter, the AMC should attempt to obtain any identified records.  The AMC should also attempt to obtain all records from the Indianapolis VA Medical Center and Indiana University Health Methodist Hospital from December 1989 to December 1990.  Regardless of the appellant's response, the RO should obtain all records from the Indianapolis VA Medical Center and Indiana University Health Methodist Hospital from December 1989 to December 1990.  Any records obtained should be associated with the Veteran's claims folder.  

2.  Contact the appropriate service department and obtain any additional service treatment records during the periods of service from October to December 1989 and August to September 1990 and all service personnel records.  Any records obtained should be associated with the Veteran's claims folder.

3.  Thereafter, have the February 2012 VA examiner review the claims file, to include all records from 1989 and 1990, and prepare an addendum to the February 2012 examination report.  The claims file and a copy of this Remand must be made available to the examiner in conjunction with the preparation of the addendum.  The addendum to the examination report must indicate that the claims file was reviewed in conjunction with the preparation of the addendum.  If the February 2012 VA examiner is unavailable, the AMC should arrange to have claims folder to be reviewed by another physician.  If the February 2012 VA examiner or the new physician thinks another examination is necessary, the Veteran should be scheduled for one.  

The February 2012 examiner should determine whether there is a 50 percent or greater probability that the Veteran had systemic lupus erythematosus prior to the official diagnosis in September 1990, and if there is a 50 percent or greater probability that he had systemic lupus erythematosus prior to September 1990, the examiner must comment on the approximate date of onset of lupus as shown by the evidence of record.  

The February 2012 examiner should determine whether there is a 50 percent or greater probability that systemic lupus erythematosus is related to the Veteran's military service, to specifically include whether the notations of facial rashes and neck pain/stiffness during the period of ACDUTRA from October 5, 1989, to December 8, 1989, were early manifestations of his lupus.

The February 2012 examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate.  

In rendering the requested opinion, the February 2012 examiner must specifically address the Veteran's report of symptoms during and after service.  

Any opinion provided must include an explanation of the basis for the opinion.  If the February 2012 examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The report must be typed.  

4.  If applicable, notify the Veteran that it is his responsibility to report for any scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  

5.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


